 

Steven R. McDonald, Chapter 7 Trustee
7300 S. 13th Street, Suite 201
Oak Creek, WI 53154
Telephone (414) 226-2200
Facsimile (414) 289-8384
smcdonald@mcdonaldlawllce.com

 

   
 
 

a,
July 8, 2021 mr i -A
rm Fe
ei ue
Clerk of the Court a os
United States Bankruptcy Court EDWI = = oe
United States Courthouse = oe
ATTN: Janet Medlock ww
517 East Wisconsin Avenue, Room 126 an

Milwaukee, WI 53202

Re: Transformation Temple, Inc., Case No. 19-21599-BEH

Dear Ms. Medlock:

I am the duly authorized and appointed trustee in the above-referenced Chapter 7
bankruptcy case. Enclosed please find Check No. 1016 in the amount of $26,023.85 for
payment of unclaimed funds in this case. This check represents payment of the Debtor’s
surplus. The Debtor is an administratively dissolved §5 01(c)(3) tax exempt corporation.
As this entity no longer exists, I cannot return funds to the Debtor. For this reason, I am
forwarding the surplus funds to the Clerk’s office as unclaimed funds. Please review the
last page of the enclosed Trustee’s Proposed Distribution report which identifies the

amount of surplus to be disbursed. Also enclosed is a Notice to the Clerk of Unclaimed
Dividends.

Attorney Richard Check represents the Debtor in this case, and he intends to file a
claim for these funds on behalf of his client.

Very truly yours,

GD E MWe fReva Ge

Steven R. McDonald
Trustee

Enclosures (3)

Ce: Richard A. Check, Esq.

Case 19-21599-beh Doc139 Filed 07/12/21 Pageiof5
Case No.:

Case Name:
Trustee Name:

TRUSTEE’S PROPOSED DISTRIBUTION

19-21599-BEH

TRANSFORMATION TEMPLE, INC.
Steven R. McDonald

Balance on hand:

Claims of secured creditors will be paid as follows:

Exhibit D

$49,503.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim No. | Claimant Claim Asserted Allowed Interim Proposed
Amount of Payments to Amount
Claim Date
2\CITY OF $23,235.55 $23,235.55 $23,235.55 $0.00
MILWAUKEE
4) USB Leasing LT $9,502.80 $9,502.80 $0.00 $0.00
6| Wisconsin Dept. of $997.27 $997.27 $997.27 $0.00
Revenue
7) National Loan $158,822.50 $158,822.50 $158,822.50 $0.00
Investors, L.P.
8| Barbara Robinson $10,000.00 $10,000.00 $10,000.00 $0.00
10|Ford Motor Credit $2,163.16 $2,163.16 $2,163.16 $0.00
Company LLC
Total to be paid to secured creditors: $0.00
Remaining balance: $49,503.54
Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant Total Interim Proposed
Requested Payments to Payment
Date
Steven R. McDonald, Trustee Fees $15,946.56 $0.00 $15,946.56
Steven R. McDonald, Trustee Expenses $392.89 $0.00 $392.89
Other: Realtor for buyer, fees, Realtor for Trustee $6,360.00 $6,360.00 $0.00
Fees
Other: Trustee's realtor, fees, Realtor for Trustee $9,540.00 $9,540.00 $0.00
Fees
Total to be paid for chapter 7 administrative expenses: $16,339.45
Remaining balance: $33,164.09

UST Form 101-7-TFR (5/1/2011)

Case 19-21599-beh Doc139 Filed 07/12/21

 

Page 2 of

5

 

 
 

Applications for prior chapter fees and administrative expenses have been filed as follows:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

Total to be paid to prior chapter administrative expenses: $0.00
Remaining balance: $33,164.09
In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $4,207.14 must be paid in advance of any dividend to general (unsecured)
creditors.
Allowed priority claims are:
Claim No. | Claimant Allowed Amt. Interim Proposed
of Claim Payments to Payment
Date
1 | Department of the Treasury $3,132.68 $0.00 ~ $3,132.68
11] Wisconsin Department of Revenue $1,074.46 $0.00 $1,074.46
Total to be paid to priority claims: $4,207.14
Remaining balance: $28,956.95

 

The actual distribution to wage claimants included above, if any, will be the proposed payment

less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

Timely claims of general (unsecured) creditors totaling $6,222.98 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

Timely allowed general (unsecured) claims are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim No. | Claimant Allowed Amt. Interim Proposed
of Claim Payments to Amount
Date

la} Department of the Treasury $545.06 $0.00 $545.06
3} MILWAUKEE WATER WORKS $3,605.98 $3,605.98 $0.00
5| We Energies $695.73 $0.00 $695.73
9| United States Trustee $976.21 $0.00 $976.21
11a] Wisconsin Department of Revenue $400.00 $0.00 $400.00

Total to be paid to timely general unsecured claims: $2,617.00

Remaining balance: $26,339.95

UST Form 101-7-TFR (5/1/2011)

Case 19-21599-beh Doc139 Filed 07/12/21

 

Page 3 0f 5

 
 

Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

Tardily filed general (unsecured) claims are as follows: NONE

Total to be paid to tardily filed general unsecured claims: $0.00
Remaining balance: $26,339.95

Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE

Total to be paid for subordinated claims: $0.00

 

Remaining balance: $26,339.95

 

To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
legal rate of 2.55 percent pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $316.10. The
amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
interest.

The amount of surplus returned to the debtor(s) after payment of all claims and interest is
$26,023.85.

UST Form 101-7-TFR (5/1/2011)

Case 19-21599-beh Doc139 Filed 07/12/21 Page4of5
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN
MILWAUKEE DIVISION

 

In the matter of:
Case No. 19-21599-BEH

TRANSFORMATION TEMPLE, INC.

Judge BETH E. HANAN

J
i
1
1
|
! Chapter 7
1
1
Debtor '
1
\

 

NOTICE TO THE CLERK OF UNCLAIMED FUNDS

TO THE CLERK OF THE COURT

The attached check in the amount of $26,023.85 represents the total sum of unclaimed
funds in this estate and is paid to the court pursuant to 11 U.S.C. Sec. 347(a). These funds are the
Debtor’s surplus after payment of all claims and interest. The Debtor is an administratively
dissolved §501(c)(3) tax exempt corporation. The name and former address of the party entitled
to those unclaimed funds are as follows:

Claim No. Amount of
Dividend
Transformation Temple, Inc. Admi3 $26,023.85
5418 W. Burleigh Street
Milwaukee, WI 53210
Total Unclaimed Dividends Over $25.00 $26,023.85
Dated: 07/08/2021 /s/ STEVEN R. MCDONALD

 

STEVEN R. MCDONALD

7300 S. 13TH STREET, SUITE 201
Oak Creek, WI 53154

Telephone : (414) 226-2200
Facsimile : (414) 289-8384

cc: U.S. Trustee

Case 19-21599-beh Doc139 Filed 07/12/21 Page5of5

 

 
